Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,892,046. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 11 and claim 8 and 15 of US. Patent No. 10,892,046 recite the method for real-time feedback collection and analysis comprising determining location of and RFID tag assocuiaetd with the patient. 
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10.892,046. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1 and 14 and claim 1 and 7 of US. Patent No. 10.892,046 recite   
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-14 recite(s) a computerized delivery scheduling method, which is within a statutory category (process). Claims 14-19 recite(s) a system for replicating electronic health records, which is within a statutory category, which is within a statutory category (machine). Claim 20 recite(s) a non-transitory computer-readable medium, which is within a statutory category (manufacture). Accordingly, claims 1-20 fall within the statutory categories.
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the 
The limitation of Independent claims 1-14, 15-19, 20 recites at least one abstract idea. Specifically, Claims 1, 14, 20 recite the steps of: 
executing a real-time extraction process that extracts data items of a first category from a source database and stores the extracted data items in a clinical data engine, wherein the source database contains multiple electronic health records that are represented in a hierarchical data format, wherein the extracted data items are obtained concurrent with database operations performed by a separate application;
receiving an instruction to begin extraction of data items of a second category from the source database;
during execution of the real-time extraction process, processing a delay queue comprising a sequence of journal files that store modifications to the source database performed by the separate application, by:
extracting data items of the second category from the sequence of journal files; and
storing the extracted data items of the second category in the clinical data engine; and 
after processing the delay queue, configuring the real-time extraction process to additionally extract data items of the second category from the source database. 
The limitations “executing a real-time extraction process that extracts data items of a first category from a source database and stores the extracted data items in a clinical data engine; during execution of the real-time extraction process, processing a 
Dependent Claims 4-6 expand on partitioning the update and delete operation with parallel operation from multi journal files. Claim 7 recites an operation indicator on the journal files. Claim 8 on using the key by concatenating the operation indicator. Claim 10 on creating a relational database based on the content of the key-value database.  These steps expand the abstract idea of organizing human activity. 

2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have 
The additional limitations in claims 1-20 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a generic communication devices, a processor to replicate the data items. And thus it does not take the claim out of the methods of mental process grouping. Thus, the claim recites an abstract idea. 
Further, the claim as a whole merely describes how to generally “apply” the concept of using a processor in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an objective replication of the data items. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

. 
Claims 1-9, 13-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimak (US. 20050187794A1) in view of Prahlad et al. (US. 20070185938A1 hereinafter Prahlad)   

With respect to claim 1, Kimak teaches a method for replicating electronic health records, the method comprising:
794; Para 0074: Fig. 3 illustrates an extract of an main registry database. Patient and immunization records are created when point of care service providers enter them or submit them in a batch file. Para 0075: Table in Fig 3 also shows two providers A and B  individual entries into the main  registry database. The Examiner interprets data item of provider A construed as a first category from a source database) , wherein the source database contains multiple electronic health records that are represented in a hierarchical data format, wherein the extracted data items are obtained concurrent with database operations performed by a separate application (‘794; Paras 0061-0062: Fig. 2 shows multiple electronic health record in main registry database);
receiving an instruction to begin extraction of data items of a second category from the source database (‘794; Para 0074: Fig. 3 illustrates an extract of an main registry database. Patient and immunization records are created when point of care service providers enter them or submit them in a batch file. Para 0075: Table in Fig 3 also shows two providers A and B individual entries into the main registry database. The Examiner interprets data item of provider A and provider B construed as a first category and a secondary category from a source database);
Prahlad teaches 
during execution of the real-time extraction process, processing a delay queue comprising a sequence of journal files that store modifications to the source database performed by the separate application (‘938; Para 0041: by disclosure Prahlad describes that  the system comprises a queue, a buffer and a monitor module configured to monitor file system requests generated by a computer application, the monitor module being further configured to populate the queue with log entries indicative of file system requests; Para 0123: Prahlad further describes the log files (e.g. first and second log files, construed as journal files) may comprise a series of entries, each having an identifier that indicates the sequence order and/or type of entry being made  Para 0249: the filter driver introducing delays into the input/output path of the application, such as by holding on to data modification operations rather than letting them pass through to the file system. For instance, the filter driver may cache the data modification operations until the database thread has processed the excess log entries.) , by:
extracting data items of the second category from the sequence of journal files; and storing the extracted data items of the second category in the clinical data engine (‘938; Abstract: A destination system is configured to process a copy of the log and consistency point entries to replicate data in a replication volume, the replicated data being a copy of the application data on the source system. When the replicated data represents a known good state of the application, as determined by the consistency point entries, the destination system(s) may perform a storage operation (e.g., snapshot, backup) to copy the replicated data and to logically associate the copied data with a time information (e.g., time stamp) indicative of the source system time when the application was in the known good state); and 
after processing the delay queue, configuring the real-time extraction process to additionally extract data items of the second category from the source database (‘938; Para 0029: a system is disclosed for generating application data for use in a data replication environment. The system comprises a monitor module configured to monitor data write operations of a computer application and to generate first log entries based on the data write operations, the monitor module being further configured to quiesce or buffer additional data write operations at a known good state of the computer application and to generate a second log entry having a time stamp indicative of a time of the known good state of the computer application. The system also comprises at least one log file in communication with the monitor module and configured to store the first and second log entries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the system of Kimak and system and method for performing data replication of Prahlad in order to process a copy of the log and consistency point entries to replicate data in a replication volume, the replicated data being a copy of the application data on the source system and the combination would yield predictable results.  
Claim 14 and 20 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Prahlad discloses wherein the processing a delay queue comprising a sequence of journal files that store modifications to the source database performed by the separate application includes: storing update and delete operations obtained from the sequence of journal files into an intermediate database (‘938; Para 0073). 

With respect to claim 3, the combined art teaches the method of claim 2, Prahlad discloses wherein the storing update and delete operations includes storing in parallel operations from multiple journal files of the sequence of journal files (‘938; Para 0117). 

With respect to claim 4, the combined art teaches the method of claim 2, Prahlad discloses further comprising: partitioning the update and delete operations within the intermediate database; ordering each of the update and delete operations within the intermediate database, based on the time at which each operation was performed; and applying at least some of the ordered update and delete operations to the clinical data engine (‘938; Abstract). 
Claim 15 is rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the method of claim 4, Prahlad discloses wherein the applying at least some of the ordered update and delete operations to the clinical data engine includes:
in a first stage, applying the delete operations to the clinical data engine; in a second stage, applying the delete operations to the intermediate database; in a third stage, deduplicating the update operations in the intermediate database; and in a fourth stage, applying the deduplicated update operations to the clinical data engine (‘938; Para 0222). 
Claim 16 is rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the method of claim 5, Prahlad discloses further comprising:
(‘938; Para 0143).

With respect to claim 7, the combined art teaches the method of claim 2, Prahlad discloses wherein the storing update and delete operations includes: receiving an operation from a journal file as an operation indicator, a first key, and a first value, wherein the first key and first value refer to a data item in the source database, wherein the operation indicator identifies an operation performed on the data item by the external application; and
storing the operation as a second key and the first value, the second key based on the operation indicator, the first key, and a sum of an identifier of the journal file and an offset into the journal file, wherein the offset identifies the position of the operation in the journal file (‘938; Fig. 4 illustrates thread 1..thread 2 construed as first key, second key).
Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the method of claim 7, Prahlad discloses wherein the storing the operation as a second key and the first value includes: generating the second key by concatenating the operation indicator, the first key, and a logical inverse of the sum of the identifier and the offset (‘938; Para 0138). 

With respect to claim 9, the combined art teaches the method of claim 2, Prahlad discloses wherein the storing update and delete operations includes: storing the update and delete operations in a first log-structured merge tree database, and wherein the 938; Para 0216). 

With respect to claim 13, the combined art teaches the method of claim 1, Prahlad discloses further comprising: streaming events to a client application, wherein each event reflects an update to source customer data, wherein the event is generated based on changes to a key-value database of the clinical data engine (‘179; Col 26, lines 7-21). 

Claims 10-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimak (US. 20050187794A1) in view of Prahlad et al. (US. 20070185938A1 hereinafter Prahlad)   and further in view of Roccaforte (US. 6,484,179). 

With respect to claim 10, the combined art does not teach, according to the method of claim 1, further comprising:
storing the extracted data items in a key-value database of the clinical data engine; and
creating a relational database based on the contents of the key-value database by transforming entries in the key-value data store into fields in tables in the relational database based on rules that map paths in the key-value database to columns in the tables in the relational database. 
Roccaforte taches 	
storing the extracted data items in a key-value database of the clinical data engine; and
179; Col. 15, lines 1-20) . 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Kimak and system and method for performing data replication of Prahlad with the technique of storing multidimensional data in a relational database of Roccaforte and  motivation is to provide a relational database based on the contents of the key values.
Claim 18 is rejected as the same reason with claim 10. 

With respect to claim 11, the combined art teaches the method of claim 10, Roccaforte discloses wherein the storing the extracted data items in a key-value database of the clinical data engine includes:
receiving first data that represents a variable in the Massachusetts General Hospital Utility Multi-Programming System programming language, wherein the data includes a name and multiple subscripts that represent a path in a tree in the source database that represents an electronic health record in the hierarchical data format, wherein the subscripts each identify a node in the tree;
receiving second data that represents a value assigned to the variable and stored in a node in the path in the tree;
converting the name and the subscripts into a key; and
179; Col./lines 15/46-16/5).
Claim 19 is rejected as the same reason with claim 11. 

With respect to claim 12, the combined art teaches the method of claim 11, Roccaforte discloses wherein the converting the name and the subscripts into a key includes: concatenating the name and subscripts, such that the key represents the path in the tree and logically retains the hierarchical data format of the source database (‘179; Col./lines 15/46-16/5). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HIEP V NGUYEN/Primary Examiner, Art Unit 3686